Explanations of vote
Oral explanations of vote
- (CS) One positive aspect of the recently approved budget for 2009 is the inclusion of clear priorities, such as support for small and medium-sized enterprises, climate protection and support for the poorest countries in the food crisis. Unfortunately, we do not have many options for using the budget to solve the financial crisis, not only because it is tiny compared to those of the Member States, at just 1% of their size, but also due to a lack of flexibility in the rules set out in the framework budget for the period 2007-2013. I appreciate the efforts of MEPs who have entered into discussions with the Commission to make adjustments at least in relation to global problems. The Council has unfortunately not been willing to approve greater flexibility. Following the ratification of the Lisbon Treaty we will have more powers in the European Parliament.
(NL) Madam President, as I am, by nature, very critical of the workings and institutions of the European Union, it goes without saying that I voted against this report on the 2009 budget. First of all, I am not at all convinced that the European institutions are spending the high level of tax funds that are passing through these institutions wisely.
Secondly, we are, to my mind, interfering in far too many areas of policy, and subsidies that we pay out to the Member States are always considered over there as European funds of some sort that are nothing to do with them, and are, for that reason, badly and ineffectively managed by the Member States themselves.
Moreover, I have noticed that I hardly get any answers, if at all, to my parliamentary questions about the working expenses of the EU's many sister organisations and agencies. All of this fills me with suspicion, and only strengthens me in my no-vote for this budget.
(ES) Madam President, I should like briefly to point out that I abstained from the vote on Mrs Thyssen's report on the safety of toys.
Of course, I agree with the rapporteur and the majority of this House on the need to protect children's safety and the need to ensure consumer safety in general. It seems to me, however, that the cultural traditions of the various Member States must be respected and, above all, the safety debate must not be taken to legislative extremes that border on the ridiculous, as in this case.
Some of the safety requirements introduced in this directive certainly border on the ridiculous. This happened especially in the debate. It was saved as a whole. One day, I think, we will pass a directive forcing children to wear a helmet when they go out or to wear gloves when it is cold. That does not make sense in my view, but we are heading in that direction.
Therefore, although I realise that the directive includes some highly positive points, I believe it sometimes goes too far, which is why I abstained.
- (CS) I am delighted that we have managed to pass the safety of toys directive at the first reading and that we have rejected an absurd proposal from the Greens and some Socialists for mandatory testing of all toys by independent bodies. They put forward this blocking amendment despite the fact that experience from both the USA and China has shown that toys on the European market are defective in spite of testing. Our aim is for producers and importers to bear full responsibility for safety. It is up to producers to confirm that their products meet the standards. Where such standards do not already exist, Article 18 of the directive imposes tests. The costs of external tests average around EUR 3 000 in the Czech Republic. This would put small firms in the EU out of business, while at the same time testing toys in China would not guarantee their safety. Responsibility must rest with importers and producers, but definitely not with unregulated testing centres around the world. My congratulations to parents with this gift from us.
(DE) Madam President, I did not endorse the compromise amendment on toys. Too many safety loopholes remain, particularly in the case of chemicals. Toxins do not belong in the hands of children, even in the smallest amounts. Today's decision is disappointing and, besides, lacking in ambition. In addition to there being too many loopholes, an unequivocal ban on all heavy metals and allergenic fragrances is lacking, as are clear objectives with regard to noise. It is deplorable how lily-livered we are being when it comes to the safety of our children.
Forgoing a first reading in a mad rush to reach agreement, purely to give the impression that all the toys under the Christmas tree next week will be safe, is downright absurd; a load of nonsense. Improvements have been made, but that should go without saying when we are talking about a 20-year-old directive due for revision. Taking stock, I would say: too much hype and too little substance. Responsibility cannot be delegated to industry; responsibility for clear legislation lies with us!
- (SK) I have voted in favour of the report of Marianne Thyssen.
RAPEX is more than just five letters: it is a European rapid alert system which provides warnings for consumers about hazardous consumer products.
In 2006, thanks to the rapid exchange of information between the Member States, the system received 221 warnings about toys out of a total 924 warnings. The warnings about toys involved mainly the risk of injury to children or the danger of provoking various allergies and health problems, particularly for allergy sufferers.
I am pleased that Parliament has today voted for the directive, since these facts show that there is clearly a great need for it. Through today's vote on this directive the European Parliament has taken an important step in the area of toy safety and health and safety protection for children by modernising a toy directive which is now 20 years old.
I am delighted that this process in the European Parliament is also being followed by a group of visitors from Slovakia whom I warmly welcome and whom I wish a pleasant stay here at the seat of European democracy.
Madam President, I was very glad to see that the vote went ahead in the Toy Safety Directive for the simple reason that, if we are going to send a strong message around the world about toys and toy safety, it has to be done at Christmas. To have put it off would have diluted the message. At this time of year people are thinking about toys.
Again this year, millions of Chinese toys have been taken off the market, as they were last year. The issues - which have been lead, arsenic, mercury and PCBs - are very serious, and it does not matter what a toy is for - whether it is a book or something to ride on or whatever - I know as a mother that at some point it could end up in a child's mouth. So we cannot be careful enough with toys, but I am glad that we have sent this message now.
- (SK) I would like to thank my colleague Mr Mann for his report. We know how important it is to establish rules and to eliminate the barriers to mobility for students and workers who are relocating in response to supply and demand on the EU labour market.
The European system of credits for vocational education and training will facilitate the transfer, recognition and accumulation of training qualifications. They will apply to qualifications achieved through various training routes at all levels of the European Qualification Framework for lifelong learning.
Through our approval we have taken a step towards broader support for lifelong learning and higher levels of employment, openness, mobility and the social integration of workers and people on educational courses. It will therefore facilitate the development of flexible, individual approaches as well as the recognition of educational qualifications that are achieved through both informal and formal education.
- (SK) I would like to start by thanking Mrs Thyssen, due to whom we have achieved a commendable compromise, as a result of which our children will be protected from undesirable materials in toys and which at the same time will not cause any harm to industrial firms.
As you may know, I have fully supported restrictions on the use of allergens in toys - I am myself the father of four children and I did not always think about the safety of every toy that my children picked up. Parents in Europe often rely on the assumption that if a toy is in the shops then it will not be harmful to children. I am therefore delighted that we have worked together to toughen measures for ensuring that only those toys which are suitable for children will reach the shops, as children really are the most vulnerable group of consumers.
Up to 80% of the toys on the EU market are imported, and it has to be said that during 2007 millions of toys produced in China were withdrawn from the market because they did not conform to European standards. The current circulation of goods means that we must re-examine the rules for placing goods onto the market and for checking their conformity to standards.
- (CS) (the beginning of the speech could not be heard) deposit insurance, which the European Parliament has proposed in a very flexible way and which I have voted for, is clear. We want to harmonise a minimum level of protection for small savers by insuring deposits of up to EUR 50 000 and we want to establish a short deadline for paying out deposits, so that savers can obtain clear, timely and accurate information on the state of their bank deposits even in the middle of a crisis. This is a necessary measure, since savers are transferring their deposits in a chaotic manner out of healthy banks and into banks which saved themselves by obtaining government guarantees. This proposal is the only way to restore the confidence of small savers and to stabilise the market for banking services. I would like the guarantee to apply to small and medium-sized enterprises as well, since they perform an irreplaceable role in society throughout Europe and yet in times of crisis they are always the most threatened.
(NL) Madam President, I have voted in favour of the resolution on OLAF, because I wholly agree with Parliament's appeal to increase OLAF's independence. Something does indeed need to be done about this as a matter of urgency. At present, OLAF is, all things considered, hardly anything more than one of the Commission's directorates-general, and it is the Vice-President of the Commission who bears the political responsibility for it. This is not a healthy state of affairs. While OLAF may be independent operationally, it only has a hybrid status, and this needs to change. Good.
More generally, I take the view that the way in which the European institutions deal with the high levels of tax money is invariably casual. OLAF should at least have the means, the manpower and the responsibility to put a stop to the manifestly criminal aspects of this situation. As far as the generous attitude towards spending the funds lawfully is concerned, I am afraid that we will have to call a halt to this ourselves.
(NL) Madam President, I have voted in favour of this surprisingly excellent report on FRONTEX, because I can only applaud the appeal made in it for reinforcement of that institution. As far as I am concerned, the fight against illegal immigration should be the Union's top priority, and in this framework, the agreements which FRONTEX has concluded with the authorities of third states are very important indeed. It is to be welcomed that in this report, we call a spade a spade, and that the unacceptable attitude of candidate country Turkey is being criticised.
It should, to my mind, be made abundantly clear that the active refusal of the authorities of a third state, Turkey, which is a candidate country no less, to cooperate with FRONTEX, should have direct consequences for the political and economic relations between the Union and the state, to wit the suspension of the accession negotiations with the non-European country Turkey.
(NL) Madam President, I have voted in favour of the Moreno Sánchez report with some reservations. In all honesty, I only had modest expectations of the report, given the mood of political correctness that normally prevails in the Committee on Civil Liberties, Justice and Home Affairs. I have to say, though, that the report is balanced, addressing, as it does, a number of painful areas, including the lack of cooperation, or should I say sabotage, by third countries, such as Libya and Turkey.
Certainly in the case of Turkey, it is a disgrace that a candidate country should fail to meet its obligations in such a blatant manner. FRONTEX - and this is where the report leaves something to be desired - should be developed into an efficient instrument in the fight against illegal immigration, but also in the fight against international crime, as well as the drugs and arms trades.
(NL) Madam President, I have voted in favour of the Susta report, because counterfeiting is, of course, a serious problem, and the text before us shows evidence of common sense.
In fact, I fully agree with Section 30 of the report, which reminds us that - and I quote - 'Turkey will only become a credible candidate for accession when it is in a position to take on the Community acquis and guarantee full respect for IPR'. We can only deduce from this that Turkey is not a fully-fledged candidate for accession to the EU, of which I am taking note.
Madam President, I think that we in this - very full - Chamber all agree on the importance of intellectual property, not only for knowledge economies but also in terms of the serious damage that can be caused to consumers across Europe, for example by counterfeit medicines, counterfeit foods and counterfeit car parts.
I had some real reservations about the original resolution, which placed too much emphasis on consumers. We could have had the ridiculous situation in which travellers were searched at borders and had their computers, MP3 players and iPods taken from them and searched for potential counterfeit material. Thank goodness the Greens came forward with a more sensible alternative and were very willing, in the spirit of Christmas compromise, to withdraw the unwarranted amendment on the criticisms of companies. Overall, we were very pleased to vote for the resolution.
I have now achieved my ambition of speaking to an empty Chamber, and would like to end by wishing everyone who is still here a very merry Christmas and a happy New Year!
Madam President, I would like to wish you Merry Christmas as well. You are not in a completely empty Chamber.
I voted for the López report on the protection of adults, especially with cross-border implications, because I know from experience the necessity of this, but also because I hope this is going to be one step closer to the day when we can see true mobility in Europe. In this we are dealing with adults who in some way are attached to a court situation. In many cases these are often very vulnerable people and in some cases they are wards of court or people with disabilities. But, if we can take this further, the logic of this would be to get one step closer to the day when social welfare recipients can bring their supports with them, so that they too can move around Europe the way employees do.
Madam President, I voted against the Deva report on development perspectives for peace-building and nation building in post-conflict situations because of one section, the one that states we should be able to take preventive as well as reactive initiatives that can even involve the use of coercive military force as an absolute last resort.
This is the Bush doctrine; perhaps the other people in the Chamber did not recognise this as the Bush doctrine that took us into Iraq, but it is. Sarah Palin was criticised because she did not know what the Bush doctrine was, but I wonder whether MEPs have understood that we have just voted for the Bush doctrine today.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I do not normally make use of this democratic instrument of the explanations of vote, I am doing so for the first time today on behalf of my group.
To explain, I regret to say that we have voted against a report that I myself helped to draw up, both as draftsman of the opinion of the Committee on Women's Rights and Gender Equality and as a member of the Committee on Development. This truly is a good report, and I would like to express my warmest thanks to Mr Deva and the Development Committee for the work they have done.
In fact we do agree with the vast majority of the text: integrating conflict analysis into cooperation, support for civil and local society, combating the proliferation of light arms, the need for a code of conduct for soldiers and the police, references to reproductive health, transparency in the use of natural resources and support for refugees. In particular, too, the report emphasises mainstreaming in gender policies. So why vote against it? The reason is simple: because in certain sections it tries to bring a military component into development aid.
This Parliament, the Committee on Development and the Mitchell report did in fact state very clearly when introducing the regulation and the Development Cooperation Instrument, that development funds must not be used to finance military spending. Hence in the context of Country Strategy Papers also, our Parliament has taken care to ensure that development resources are not appropriated for security operations.
Why should our various different resolutions contain such contradictions? Development funds should be used for development; for education, health, agriculture, local communities and women's organisations. Cooperation resources are too few to eliminate poverty, injustice and to build peace; therefore the military cannot be included.
Written explanations of vote
in writing. - (PT) The EU has decided to create a 'new facility for rapid response to soaring food prices in developing countries (the "Food Facility”)', and has approved a total amount of EUR 1 billion over three years.
Initially it was proposed to finance the 'Food Facility' from the margin of heading 2 (Agriculture) of the Multiannual Financial Framework (MFF) and then through the revision of the ceiling of heading 4 (External Actions) of the MFF. However, it was finally decided that it would be financed through the Flexibility Instrument, the Emergency Aid Reserve and redeployment within heading 4 from the Instrument for Stability.
To finance this initiative, the Interinstitutional Agreement is to be modified in order to increase the funds available in the Emergency Aid Reserve for 2008 to EUR 479 218 000 (in current prices).
While we regard the stated objectives of this initiative as positive, we would repeat that it should not be reduced to a mere balancing item or condition allowing the EU to impose an agreement within the World Trade Organization or Economic Partnership Agreements with the African, Caribbean and Pacific Group of States. It should also not be used to conceal the reduction in EU development aid or the huge sums made available to relaunch the arms race and militarise international relations, as promoted by the EU.
in writing. - (PT) This new draft amending budget relates to the mobilisation of the EU Solidarity Fund (around EUR 7.6 million, to tackle damage costing EUR 176 million) for Cyprus following a period of severe drought.
The Commission points out, however, that 'taking into account the identification of excess appropriations in 13 04 02 Cohesion Fund there will be no need for fresh payment appropriations for financing the EU Solidarity Fund payments for Cyprus'. In other words, the financing needed to tackle this natural disaster will come from the cohesion policy.
The 'excess appropriations' in the Cohesion Fund have arisen (among many other reasons) due to the delay in implementing programmes in the 'cohesion' countries. As a result, instead of applying a concept of 'solidarity', which may penalise less economically developed countries, what we should have done was take decisions to prevent the continual under-implementation of structural and cohesion policies.
We would also draw attention, as we have done in the past, to the need to speed up the procedures for mobilising the Solidarity Fund, to ensure that regional disasters remain eligible and to effectively acknowledge the specific nature of natural disasters in the Mediterranean region, such as drought and fire.
in writing. - (PT) The rise in food prices in developing countries is an extremely important issue which needs rapid EU action to counteract the harmful effects on the most needy populations. In this report Parliament therefore proposes financing a rapid response to the consequences of this situation, to the tune of EUR 420 million. Specifically, it is planned to mobilise the Flexibility Instrument provided for in the 2006 Interinstitutional Agreement. In the latter, the EU provided for the possibility of mobilising a Flexibility Instrument to allow the financing of specifically identified expenditure that cannot be financed within the ceilings available under one or more headings of the Multiannual Financial Framework.
The situation in question fully meets the institutional requirements and, without any shadow of a doubt, is justified under the EU's solidarity policy. As a result, no questions have been raised by the decision-makers, given the gravity of the situation.
Time is pressing and our prompt action and response could make the difference between an accident and a human tragedy with incalculable consequences for the future development of these populations.
in writing. - UKIP voted in favour of this report because EUR 4.9 billion of unspent appropriations will be returned to the national governments.
in writing. - (PT) In the current financial period (2007 and 2008), the Solidarity Fund has been mobilised nine times (Germany: EUR 166.9 million; United Kingdom: EUR 162.3 million; Greece: EUR 99 million; France: EUR 17.1 million; Hungary: EUR 15 million; Slovenia: EUR 8.2 million and Cyprus: EUR 7.6 million), making a total of around EUR 477.3 million compared to a ceiling of EUR 1 billion per year.
Without questioning the obvious need for this support - and without going into the procedure for activating and making this support available (which takes too long) - there is a question about the origin of the funds mobilised, particularly in view of the present draft amending budget.
In other words, while the urgent need to provide support in cases of natural disasters is in no doubt, the origin of these funds may be called into question, all the more so if they are 'deducted' from cohesion policy and not, for example, from the appropriations allocated to the EU's progressive militarisation. We believe that cohesion policy should be safeguarded.
Lastly, as we have done on other occasions, we would stress the need to make changes to the Solidarity Fund in order to speed up the procedures for its mobilisation, while ensuring that regional disasters remain eligible and effectively acknowledging the specific nature of natural disasters in the Mediterranean region, such as drought and fire.
in writing. - (SV) The June List believes it to be possible to halve the Member States' fees to the EU. The largest part of the EU's money is spent on unnecessary or socio-economically damaging activities, including agricultural policy, the Cohesion Fund, fisheries policy and subsidies for different types of information campaigns. In addition, there are the costs of the European Parliament's commute between Strasbourg and Brussels and of institutions such as the European Economic and Social Committee and the Committee of the Regions, which should be disbanded immediately.
Agricultural policy is particularly objectionable. The money goes from consumers to often very rich recipients. Farmers in the poor countries of the world lose out as a result of competition from the subsidised farmers of the EU.
There is a constant stream of exhortations from various EU institutions to the Member States about how important it is for them to reduce their public expenditure. At the same time, this House constantly demands increased expenditure at EU level. The whole thing is absurd. Member States spend public money on schools, health care, research, infrastructure and support for vulnerable groups in society, while most of the EU's expenditure goes on a lunatic agricultural policy, misdirected Structural Funds and the financing of EU institutions that should have been closed down a long time ago.
Our 'no' to the draft budget should be interpreted as a demand for a dramatic cut in the expenditure in the EU budget and a halving of the fee payable by Member States to the EU.
in writing. - (FR) In the Community budget for 2009, we, the Socialist Group in the European Parliament, proposed and obtained the adoption of a preparatory action for developing social tourism in Europe.
This project responds to the finding that many citizens are prevented from travelling for economic reasons and that this inequality needs to be corrected by guaranteeing everyone access to holidays. However, it is also useful in terms of territorial planning and local development.
By combining social mixing with local development and by providing access to members of the public for whom going on holiday is difficult, social tourism makes the tourism sector more profitable. It therefore provides opportunities to develop off-season tourism, particularly in regions in which this sector is highly seasonal, and encourages the creation of more permanent-type jobs in this economic sector. Thus, social and community tourism illustrates that there is indeed an intermediate sector between the leisure market and the non-creditworthy economy and that economic relevance is not incompatible with providing access to as many people as possible. The sector also helps to strengthen European citizenship by means of exchanges between European citizens.
This just shows how important this sector is, in terms both of economic returns and of public resources.
in writing. - (PT) While economic forecasts are pointing to recession in various Member States (some of which are already in technical recession), the Council and Parliament are adopting an EU budget for 2009 which is lower, in terms of payments, than the 2008 budget.
However, if we compare the current draft budget for 2009 with the ceiling specified in the Multiannual Financial Framework 2007-2013 for this year - which we said at the time was inadequate to guarantee 'economic and social cohesion' in an enlarged EU-27 - the situation is even worse, as this budget falls short by around EUR 8 billion!
The EU budget for 2009 is the lowest, in terms of the percentage (0.89%) of Community GNI (Gross National Income), since Portugal entered the European Economic Community.
Despite expressing 'concern', particularly about the 'possible effects of a recession on European citizens' and the 'extremely low' levels of payments and implementation of appropriations in cohesion policy, Parliament is backing this budget. At the root of this is an attempt, without questioning the basics, to improve its image among workers and people in the various countries, hopefully so that all goes to plan in the forthcoming European Parliament elections next June.
That is why we have voted against.
in writing. - (PL) The 2009 budget does not fully meet our expectations, and only partially addresses new challenges and current concerns. It reflects previously adopted objectives and assumptions and, in this respect, it fulfils the necessary criteria. I voted in favour of its adoption. However, I would like to draw your attention to the following issues:
1. It is a good thing that we are increasing funding to support agricultural development in developing countries which experience food shortages. However, we should remember that, in the European Union, nearly 80 million people are threatened by poverty and 43 million citizens are at risk of suffering from malnutrition.
2. In spite of the CAP, the incomes of farming families are considerably lower than those of families who support themselves by other means.
3. In Europe we are witnessing the systematic collapse and bankruptcy of farms. Stocks of agricultural products are decreasing, which poses a threat to food security. Meanwhile, there are those who want to cut CAP spending.
4. Both cohesion policy and structural policy mention territorial, economic and social cohesion, as well as aligning levels of development and creating equal opportunities for development, especially in poorer regions. In reality, areas where farming conditions are difficult and where the state of the infrastructure leaves much to be desired are becoming depopulated.
I supported the adoption of the report drawn up by Jutta Haug and Janusz Lewandowski on the EU draft budget for 2009. It is important that, ultimately, MEPs were able to reach a compromise with the Council with regards to the funding of Parliament's priority objectives, such as combating the impact of the economic recession, and action to promote economic growth, cohesion and employment.
Parliament will increase the financial resources earmarked for social and employment policy, namely activities to promote competition and cohesion. This expenditure will cover the Social Fund, which will receive an additional EUR 135 million, as well as the Regional Development Fund and the Cohesion Fund. In the current, difficult financial situation throughout the whole of the European Union, initiatives to promote development and employment are of paramount importance, and this must be reflected in the 2009 budget. It is laudable that the budget also intends to earmark additional funds for providing assistance to SMEs.
Developing countries will be able to count on financial aid to alleviate the effects of sudden increases in food prices, and an additional EUR 1 billion will also be earmarked for efforts to prevent famine in the Developing World. I also welcome the fact that Parliament intends to limit its administrative spending and to restrict this sum to under 20% of its total expenditure.
Madam President, ladies and gentlemen, I have voted in favour of the report by Mrs Iacob-Ridzi on the European Job Mobility Action Plan (2007-2010).
The desire to create a truly European job market requires us to adapt national legislation and clear the bureaucratic procedures that sometimes discourage workers' mobility. The Union has a fundamental role in the harmonisation of national social security systems and the transferability of supplementary pension rights. Furthermore, it is important that efforts are made to increase the level of information for citizens, not only through improving the EURES portal, but also through European information campaigns.
in writing. - (PT) Although this report contains various recommendations that we support, these are all made in a liberal context. This is the case with defending the inclusion of the concept of labour mobility, especially in those policies concerning the completion of the internal market, ignoring the fact that such policies do not duly protect workers.
However, together with these acceptable recommendations, the report stresses the economic and social dimension of the Lisbon Strategy, forgetting that this strategy contains the most neoliberal policies that the European Union has, which have already given rise to proposals such as the notorious Bolkestein Directive, so-called flexicurity and the Council's proposal on the Working Time Directive.
As a result, the report is yet another propaganda document which is trying to conceal the antisocial policies of the European Union and ignore the consequences of neoliberalism, despite this being a secret that has already been let out of the bag. You only have to look at the contradictions in paragraphs 15 and 16 to see why we abstained.
in writing. - (FR) The problem, for the rapporteur, does not seem so much to be the lifting of the legal and administrative barriers to the professional mobility of European workers on EU territory, but, on the contrary, the fact that such mobility is not widespread and, above all, mandatory. It is the mixing of populations on a grand scale, speeding up the demise of Europe's nations, that we are being offered. It is wage competition, social dumping and the downwards harmonisation of wages that are being considered. With the creation of a European social security card with very blurred boundaries it is the undermining and dismantling of national social security systems that is being achieved.
Ask those workers in France to whom it was proposed, a few years ago, that their jobs would be protected if they decided to drop everything to go and work in Romania for a few hundred euros a month, what they think about your mobility!
Trying to resolve the taxation and social-rights-acquisition problems of frontier workers or workers who have pursued a career in several Member States is in fact the European Union's responsibility. However, this must not come at the cost of social uncertainty.
in writing. - (SK) Mobility of labour is among the key elements for implementing the aims of the Lisbon Strategy, and yet it is constantly being obstructed through barriers of an administrative, legal, tax-related or social nature. The administrative barriers are mainly caused by differences in intra-state laws relating to the labour market, and responsibility for this rests largely with the Member States.
I would like to start by expressing my disappointment that some states in the EU-15 are still applying restrictions in the labour market against workers from the new Member States, despite the fact that the fears of the citizens and governments of these countries are not borne out by economic studies or statistical data.
People approach me with many problems which they encounter when attempting to exercise their right to mobility outside their country of origin. They have to confront refusals to recognise experience relating to mobility within the framework of professional development and problems connected with social security and pensions, especially in small and medium-sized firms. Language barriers are also among the main obstacles to the mobility of workers and their families, and the Member States must therefore actively support foreign language teaching, especially for adults.
I firmly believe that, through effective media campaigns, people can obtain relevant information about the EURES network, which provides a single point of contact for worker mobility in Europe, the TRESS network or the SOLVIT instrument, which helps to solve problems on the internal market and problems connected with worker mobility.
I voted in favour of this report as labour mobility is a fundamental right granted by treaty to EU citizens. This makes it one of the basic pillars of the European social model, enabling the objectives of the Lisbon Strategy to be attained.
I congratulate the report because, apart from the fact that it draws attention to the obstacles preventing freedom of movement on the labour market for workers from the new Member States, it also includes important elements to supplement the European Job Mobility Action Plan presented by the European Commission, such as support for programmes which correlate the education system with the labour market, reciprocal recognition of qualifications and extending the EURES network.
in writing. - (IT) Madam President, ladies and gentlemen,
I have voted in favour of the report by Mrs Iacob-Ridzi on the European Job Mobility Action Plan for the period 2007 to 2010. I share the view that professional mobility among the Member States of the Union has made a positive contribution to European integration: examples of this are the ease, compared with the past, with which it is possible to reside and work for a time in another country and the possibilities, which are growing every day, of accessing job offers in states other than one's country of origin. At this point, we must attempt to improve the legislative, administrative, fiscal and social situations by cutting red tape in this sector. However, we should always bear in mind that the action of the European Union must take account of the socio-economic differences among the Member States.
At the December session of the European Parliament a vote was held on the European Action Plan for Skills and Mobility, presented by the Committee on Employment and Social Affairs.
Worker mobility depends on the fundamental principle of the freedom of movement of persons within the internal market, in accordance with the Treaty Establishing the European Community. Along with security, this is one of the four fundamental freedoms to which European Union citizens are entitled.
Community legislation should protect migrant workers from losing the social protection to which they are entitled. Significant progress has been made in this respect, but we must still aim to remove the administrative and legal obstacles to mobility resulting from specific legislation in force in individual Member States.
In fact, job mobility can serve as a tool to strengthen the economic and social scope of the Lisbon Strategy. Mobility may be an essential step towards achieving a new momentum for the European social agenda and meeting a range of challenges, such as demographic change, globalisation or technological progress.
I support the European Action Plan on Skills and Mobility, including the concept of creating an information and advice portal, containing advice on all aspects of occupational mobility, such as job vacancies, healthcare and social insurance, and the mutual recognition of qualifications and training.
in writing. - Although we have devised many strategies for lifelong learning their implementation leaves much to be desired. Levels of commitment and expenditure vary from country to country. Unfortunately positive trends in public spending on education generally have staggered. An adequate share of the budget has to be allocated to adult learning. This is necessary as adult participation in lifelong learning does not appear to be on track. Greater effort needs to be made to raise skills in the adult population and to achieve flexibility and security across the labour market.
Employers should be encouraged to arrange education and training for their employees. Incentives to enable low skilled workers to participate in learning programmes are recommendable. Special serious consideration has to be given to long-term unemployed, especially those from a disadvantaged social background, people with special needs, young people from institutions, former prisoners and rehabilitated drug users.
in writing. - (SV) Explanation of vote in respect of the report on the implementation of the 'Education & Training 2010 work programme'.
We have today voted in favour of Mrs Novak's (Group of the European People's Party (Christian Democrats) and European Democrats, SL) initiative report on the implementation of the 'Education & Training 2010 work programme'. The report contains many constructive recommendations, particularly with regard to measures designed to facilitate mobility within the Member States for students and workers.
On the other hand, we do not believe that the recommendations seeking to influence the curricula in Member States are compatible with the principle of subsidiarity. The number of hours of sport in the school week and the possible introduction of media literacy onto national curricula is best decided by the Member States themselves.
in writing. - The Commissions 2007 communication entitled 'Delivering lifelong learning for knowledge, creativity and innovation' is part of a series of biennially produced progress reports on the implementation of the Education and Training 2010 work programme. As such, the report provides an overview of progress made and a review of the situation of coordination in education and training within the aegis of the Lisbon Strategy objectives of making Europe both the world's most competitive economy and one with full employment by 2010.
This report gives us a valuable insight into the state of play of various educational initiatives, both successful and unsuccessful, and also documents means and measures appropriate to bring about further improvement. It sets out clear objectives and solid statistical indicators and benchmarks.
I fully support the efforts made to bring us to our agreed destination with the Lisbon strategy and give this report the support it deserves.
in writing. - (PT) This report contains some important and acceptable recommendations in calling for greater economic and social support, complementary measures and integration of migrants and minorities, in underlining the importance of sport in education and training, and in stressing the need for greater support for pre-primary education and for teachers and students, particularly in primary and secondary education. However, it supports the European Commission's proposals, including the Lisbon Strategy, and insists on applying the Bologna Process with total disregard for its practical consequences.
Based on the Commission communication entitled 'Delivering lifelong learning for knowledge, creativity and innovation', the report accepts not only the picture of progress made and the areas where progress remains insufficient, but also proposes measures to change the situation in accordance with objectives which are not always totally appropriate, given that they accept and insist on neoliberalism being applied to education. It is therefore a political statement that can also be regarded as a roadmap for the coming years. That is why we fundamentally disagree.
In fact, we cannot accept, for example, that modernising higher education involves complementing the Bologna reforms and increasing sponsorship from the private sector, particularly when public higher education is being suffocated, as in Portugal.
in writing. - (SV) Yet again the European Parliament's Committee on Culture and Education wants to interfere in the education sector. We in the June List would like to make the point, once again, in this House that education policy is a policy area for which the responsibility rests with the Member States.
As always, the European Parliament's Committee on Culture and Education has embarked on flights of fancy in its reports. This report once again raises the issue of sport in school. Paragraph 4 of the draft report states the view that at least three teaching periods per week should be set aside in the curriculum for sport.
This is yet another example of how EU politicians and officials are prepared to interfere in any area and at any level of detail in their eagerness to centralise political power. Subsidiarity is hailed in grand speeches but is never respected in the policies put into practice.
We believe that this area is nothing to do with the European Parliament and have therefore voted against it.
in writing. - (SK) Education and vocational training is the moving force behind the Lisbon Strategy. Comprehensive strategies and instruments for lifelong learning, especially the European Qualification Framework, Europass, the Framework of Key Competences and the recommendations for mobility and for ensuring quality in higher education should be applied more consistently across all Member States. Member State governments should be playing a very dynamic role in policies focusing on education. Even though the harmonisation of a European reference system for qualifications will not happen until 2010, the accelerated implementation of the European Qualification Framework in all Member States would limit the difficulties currently encountered by EU citizens.
Mobility of students and teachers is a fundamental aspect of professional mobility. More attention must be given to initiatives such as the Bologna Process and the Comenius, Erasmus and Leonardo da Vinci programmes, which make it possible to study abroad and emphasise the importance of professional mobility in the future.
A successful education system rests above all on the quality of syllabuses and teaching. We must quickly introduce into syllabuses the teaching of European citizenship, programmes aimed at teaching foreign languages, at protecting consumers, protecting the environment and the fight against climate change. It is important for Member States to allocate adequate resources to social security for teachers and to recruiting and training particularly teachers of foreign languages.
I firmly believe that if we fail to make the teaching profession more attractive, there will be a shortage of high-quality specialists in education.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour Mrs Novak's report on delivering lifelong learning for knowledge, creativity and innovation and, in particular, the implementation of the 'Education and Training 2010 work programme'.
I uphold her argument that action in the field of education and training deserves systematic support from the European Union through targeted policies, above all in critical sectors that, according to the report presented by the European Commission in 2007, require improvements. These include lifelong learning, public spending and private investment in education, school drop-out rates, which are already too high at secondary school level, and the relevance of education compared with the job market. Furthermore, I would like to highlight the fact that training and education, research, innovation and the transfer of knowledge are vital to the Europe of today and of tomorrow and should therefore command joint effort at national and Community level.
in writing. - (CS) Madam President, I have voted in favour of the 'Education and Training 2010' report of Mrs Novak. I agree with the need to support efficiency and effectiveness in the various education systems. One effective way to provide all children, including those from disadvantaged backgrounds, with the opportunity for lifelong learning, is to increase the quality of pre-school education. Subsequent primary and secondary education must support pupils and students in creative thinking and in developing the individual talents and abilities that will help them to secure employment.
In the area of specialised training we must increase the quality and attractiveness of the subjects on offer and above all we must link training with the economy in such a way that the training process corresponds to the needs of the labour market not only across the EU, but above all within a given region. In the area of university education I support the need to modernise the range of studies so that they fulfil current and future socio-economic requirements. Adult education programmes should concentrate mainly on supporting people who are in the least favourable position on the labour market and also on supporting employers who offer lifelong learning to their employees.
in writing. - (DA) In principle, the Danish delegation within the Socialist Group in the European Parliament is in favour of certain types of toys being required to be certified by a third party to ensure that the products comply with EU rules. However, this amendment is not worded appropriately for meeting this objective and, moreover, adoption of this amendment would result in the demise of the whole compromise. We want to improve the safety requirements for toys and we believe that, on the whole, this will be best achieved by accepting the compromise reached by the European Parliament and the Council.
in writing. - (PT) The toy safety directive represents an extremely important step towards ensuring our children's safety. It was absolutely essential to extend the scope and clarify the legislation on such an important issue. Aspects such as increasing the responsibility of manufacturers and importers and judiciously increasing the number of prohibited substances are proof of the rigour with which this issue has been tackled.
I must congratulate the rapporteur who, while successfully laying down rules to ensure children's safety, has taken into account the survival and stability of small and medium-sized enterprises in this sector.
However, we should think about the increased responsibility of Member States resulting from this legislation. To achieve this directive's objective - namely our children's safety - the Member States must meet their obligations, which are now being increased in terms of market surveillance.
Given the Portuguese situation and the successive surveillance failures in this respect by the responsible agency (under state control), I urge the Member States to properly assume their responsibilities. The progress made by this directive in terms of safety must be matched by effective and responsible surveillance action by the Member States.
in writing. - (FR) Toys have to be safer than other products because children are very vulnerable consumers. Dangerous toys already exist, however, within the Union. We can therefore be pleased with the compromise reached between Parliament and the Council on a text that sets the toy industry a whole series of safety criteria to meet before a toy can be placed on the European market.
As with many compromises, this text provides its share of advances and disappointments.
In terms of advances, I would mention in particular the demand for a guarantee from manufacturers that their toys are not harmful to a child's health or safety, the increase of the limit values for toxic metals, the increased prevention of the risks of suffocation and strangulation caused by small detachable parts, and the clarification of warnings on packaging or on toys themselves.
These advances justify my vote in favour of the final text.
With regard to the disappointments, I would mention, aside from the numerous derogations from the ban on carcinogenic, mutagenic and toxic substances, the abandonment of the idea of certification by independent third parties. I voted in favour of this provision, but it was not adopted, and I regret that.
in writing. - MEP Thyssen's proposal for a Directive of the European Parliament and of the Council on the safety of toys proposes to increase the safety measures involved in and restrict the use of dangerous heavy metals in the preparation and fabrication of children's toys. The proposal aims to revise the current Directive (88/378/EEC) and includes a total overhaul to bring it in line with the specifications outlined in the Decision on a common framework on the marketing of products.
The proposal aims to extend the scope of the Directive with regard to 'double use products' which are also toys, increasing the amount of products concerned by the Directive. Concretely, issues concerning choking hazards and the regulation of chemicals used in the fabrication process have been addressed to remove or reduce hazards for children. This seasonal proposal has my full support.
in writing. - (PT) I voted in favour of Marianne Thyssen's report on the safety of toys as I feel that the compromise text adopted will allow the safety requirements for toys to be strengthened, in terms of increasing the responsibility of manufacturers and importers for the marketing of their products and also increasing the market surveillance obligations of Member States.
However, I regret the rejection of Amendment 142, which required toys to be assessed by a third-party laboratory before being placed on the market in order to guarantee their conformity.
in writing. - (PT) The aim of this proposal for a directive is to introduce better toy safety requirements, mainly in connection with the use of chemical substances and electrical properties. The new legislation also brings physical and mechanical properties into line in order to reduce the risks of suffocation. It also lays down measures to reinforce market surveillance by the Member States and new obligations for manufacturers.
The aim is therefore to improve the existing directive, bearing in mind the new safety risks which may arise as a result of the development and marketing of new kinds of toy, possibly made from new materials.
However, many questions arose in the debate and voting on this directive's proposals. The European Commission's guarantees were not available during voting, which led to a minor incident.
Furthermore, there are experts who are worried about maintaining requirements which do not completely eliminate the use of substances that are carcinogenic, mutagenic or toxic for reproduction (known as 'CMR substances'), although new restrictions are imposed.
There is also a difference of opinion about the limit values for metals, particularly arsenic, cadmium, chromium, lead, mercury and tin, which are highly toxic and which should not therefore be used in toy parts that children can access.
Our Group therefore voted against.
in writing. - (FR) I abstained from voting on the Safety of Toys Directive to protest against this undemocratic procedure of confronting the European Parliament with reports negotiated during informal trialogues and thereby preventing it from carrying out its work in the usual fashion.
What is more, the proposed directive demonstrates the absurdity of the precautionary principle. The legislator is creating rule after rule and ban after ban to ease its conscience, while children are making a mockery of these rules by playing.
Parliament has adopted the Toy Safety Directive. It is an excellent Directive, which improves the safety of toys that reach the hands of our children. It is a particularly important step at a time when we hear a growing number of reports about accidents involving toys, such as children swallowing parts of badly assembled toys. It is worth highlighting that a large number (around 80%) of the toys on the European market are imported from China.
The Directive has managed to reconcile the interests of consumer interest groups and representatives of the toy industry. I cannot but be glad that a settlement has been reached on what is for me, as a parent, such a key piece of legislation. Both sides will benefit from this Directive. Consumers will be sure that the toys which reach the European market, and which end up in the hands of their children, comply with high safety standards, are free of all toxic substances and contain clearly legible warnings that can be read by those purchasing the toys.
The toy industry has frequently highlighted the fact that we cannot compromise on the safety of our children, which is why they are in favour of the proposed changes. However, these changes should not pose a threat to the toy manufacturers' position in the European market. The negotiated agreement will grant these businesses an additional two years to adapt to the new legislation on chemical substances.
in writing. - (FI) Madam President, I voted in favour of the directive on the safety of toys because it represents a valuable improvement. On the one hand, it does more to ensure the safety of toys and hence the health of children by imposing new bans on allergenic substances and CMR, heavy metals and components that present a risk of choking.
On the other hand, it is also a successful and balanced compromise that takes account of the fact that a significant number of the EU's 2 000 toy makers are cautious and acknowledge their responsibility as manufacturers. They should not have to suffer because of the irresponsibility of just some importers.
Especially considering the time of year, the Toy Safety Directive carries a message that the Union is willing and able to protect consumers, and their most vulnerable offspring, more effectively. We should probably remember, however, that no amount of legislation can absolve parents of their responsibility. The Toy Safety Directive cannot alone be a guarantee that what is in the gift pack is good for the child.
in writing. - I voted in favour of the Thyssen report and was pleased to do so, even though procedural matters almost got in the way of the final vote.
Safe toys are a must and the EU should and is leading the way when it comes to safety concerns.
The total ban on the use of chemical substances that are carcinogenic, mutagenic or toxic for reproduction is essential. Even though there is a provision for exceptions on a case-by-case basis, this should only be on the strict advice of the European Scientific Committee.
It is also appropriate that allergenic fragrances be banned and 55 such substances will now be removed from toys.
Likewise very strict rules as regards heavy metals, with maximum levels imposed.
Parents buying toys this Christmas have a presumption of safety. This revised toy safety directive will improve the situation greatly, would that it were already in place for this Christmas season.
There is no better proof than to present specific data. The Romanian press has published just today the results of an inspection carried out by the Romanian Consumer Protection Office. Inspectors noted during a recent inspection that 90% of the toys checked were non-compliant.
Some toys did not have any user instructions and did not specify the age for which they were recommended. The inspectors also found toy guns and swords which they considered to be dangerous. Other toys included easily detachable small parts.
According to the results of this inspection, China remains the main source of dangerous toys and is, nonetheless, the main supplier to the European Union. Radical measures are needed on this matter for the sake of our children's well-being.
in writing. - (NL) Whilst this new law on safe toys is a step in the right direction, it does allow a few opportunities to go to waste. This is why I did not endorse the report.
For example, whilst the use of some allergenic fragrances and certain chemical substances that are carcinogenic, mutagenic or toxic to reproduction, amongst other things, has been curbed, they will not be banned completely, but phased out gradually. There are no binding standards for noise-producing toys either.
What is positive is that, in the eyes of the law, importers of toys will be equated with the manufacturers. Less positive is the directive's half-hearted monitoring provision in respect of toy safety standards, since manufacturers themselves are held responsible for the safety aspect.
The directive does stipulate that Member States must carry out random tests, but I fear that this stipulation is too noncommittal.
Monitoring safety is random and, to date, there is not really a European quality label that enables the parents to take informed decisions and, therefore, avoid toys that can be harmful to the health of their children. Compulsory certification by independent bodies could solve this problem. Both the USA and China take product safety extremely seriously, and recently voted in favour of introducing legislation that makes these checks compulsory. Why is Europe lagging behind in this?
in writing. - The need to update existing rules on toy safety is long overdue. I welcome today's vote. Children's safety has to be our paramount consideration and I hope that the toy industry will take heed.
in writing. - (FR) I found the compromise on the Thyssen report too lax where safety rules and the presence of chemical substances in toys were concerned. Furthermore, the amendment calling for the conformity of toys to be monitored by independent bodies was not passed, even though it seems obvious that the safety of children should be prioritised over the interests of one or two large industrial groups. I have always been in favour of stricter monitoring of goods in general, and even more so in the case of goods designed for children. It follows that the final disappointing content of this text - it falls far short of our initial ambitions, even though it contains a few advances - has led me to abstain from the vote.
in writing. - The European Credit System for Vocational Education and Training, which aims to support and promote the transnational mobility of learners and access to lifelong learning. As an operational system, through ECVET, the transfer, recognition and accumulation of learning achievements will be improved. The European Qualifications Framework (EQF) already provides the means to 'translate' different means of assessing the variety of qualifications that exist in Europe. The ECVET provides an additional means of translation and transposition using a common methodological framework to facilitate the transfer of learning outcomes from one system to another. The importance of investing in the future of our knowledge economy in Europe cannot be under-emphasised and this transnational method of recognising educational results provides us with the material to do so. I fully support this proposal for establishing this Credit system.
Vocational education and training are an area which has acquired particular importance in recent years.
Introducing a European Credit System for Vocational Education and Training will help develop and expand European cooperation in the education sector.
It will also help improve the mobility and portability of qualifications at national level between different sectors of the economy and within the labour market.
Vocational education and training are a crucial part of Europe's efforts to tackle the social challenges presented by ageing societies and to realign its position in the global economy and resolve the economic crisis.
For this reason, I feel it is important for Member States to validate non-formal and informal education, especially at a time when the number of graduates from vocational education and training is going to fall dramatically between 2009 and 2015. At the same time, however, there will be a significant increase in the need for staff with vocational qualifications who can take up the vacancies on the labour market. Consequently, I believe that it is particularly important for European agencies to actively support the partnerships between Member States and European companies in this area, on the basis of a cost sharing scheme.
Improving vocational training is a key means of achieving the aims of the Lisbon Strategy, namely economic growth, competitiveness, employment and social cohesion.
The proposed European Credit System for Vocational Education and Training (ECVET) is one of a number of initiatives at European level in the field of training. Learning outcomes vary greatly, due to the range of national education and vocational training systems. ECVET provides a methodological framework which covers acquired knowledge, skills and competences, addresses the issue of how credits are transferred and accumulated, and places them in the context of qualifications. This system facilitates the trans-border mobility of workers and makes it easier to achieve transparency with regard to professional qualifications obtained abroad.
ECVET could be a valuable instrument for adapting vocational training and education to the demands of the labour market, on condition, however, that it take into account specific national and regional circumstances. It must also meet its users' needs, namely those of workers and businesses, including SMEs and Europe's smaller workplaces. This system facilitates trans-border mobility, as well as access to lifelong learning in terms of vocational training and education. It should enable people undergoing training to choose their own career paths.
I think that the introduction of ECVET will make a major contribution to the creation of a European labour market, as long as the associated administrative burdens are eased.
in writing. - I agree with the approach as set out by the rapporteur which reflects the current concerns of so many European citizens.
The fact there has been coordinated European action on this issue draws attention to the fact that Europe can change people's lives for the better even in the middle of crises such as the current financial situation.
Practical measures have been understood by the rapporteur and this has assisted in making this proposal workable.
in writing. - I voted in favour of this report which simplifies the accounts process for small and medium sized businesses, reducing their administrative burden.
The action taken by the Commission to encourage the simplification and harmonisation of EU company law, with the direct aim of reducing the administrative burden by 25% by 2012, represents a necessary condition for boosting European companies' efficiency and making the Community business environment more attractive, by generating savings estimated at EUR 150 billion.
The initiative concerning the review of regulations featuring in the 4th and 7th Company Law Directive - in terms of waiving the obligations to disclose accounting information and draw up consolidated accounts not only for small enterprises, but also for medium-sized or parent enterprises with subsidiaries which are not considered material - also incorporates the contribution and has the support of the rapporteur, and guarantees, in the future, the stability and security of a legal framework suitable for a segment which plays a major role in creating jobs in the EU.
I also welcome the emphasis placed by the rapporteur on the need for transparency and the provision of accurate information for all stakeholders, particularly by means of a large-scale implementation of economic and financial reporting systems based on information and communications technology.
Mrs van den Burg's report on amendments to certain disclosure requirements for medium-sized companies and obligation to draw up consolidated accounts is a good legal document.
The report drawn up by the Committee on Legal Affairs aims, in the short-term, to simplify the operating conditions for small European enterprises. First and foremost, it aims to relieve them of the burden of having to disclose information pertaining to formation expenses treated as assets (costs related to setting up the business), as well as the obligation to draw up consolidated financial reports in cases where a parent company only has immaterial subsidiaries.
I believe that, within the framework of harmonising legislation concerning company law, allowing not only small, but also medium-sized enterprises to benefit from exemptions, poses no threat to transparency. In fact, I think that the opposite is true, as this move could significantly reduce their administrative and financial burden.
in writing. - (SV) We four Swedish Social Democrats in the European Parliament have chosen ultimately to vote in favour of Mr Moreno Sánchez's report. We share some of the concerns expressed about the direction in which Frontex is developing. We do not think that Frontex should be militarised and have therefore voted in favour of Amendment 2. Nor must Frontex result in the EU building higher walls to the outside world. Instead, it is important to us that the EU should conduct a generous refugee and migration policy. However, we welcome the discussion about Frontex that this matter has brought about in the European Parliament. It is good that the European Parliament has asked Frontex to include the fight against people-trafficking in its tasks and also that a review will be carried out to check that EU law complies with international law otherwise applicable in the area, so that the EU can take the most effective action possible to help people in need.
in writing. - (FR) The FRONTEX Agency, which is responsible for the co-management of the European Union's external borders and the fight against illegal immigration, in particular, owes its existence solely to the dismantling of the internal border controls and to the desire of the Europe of Brussels and of the Member States' governments to pursue an active immigration policy. It is not a foregone conclusion that a Community agency such as this will provide real added value compared to classic intergovernmental cooperation, judging, to look at another area, from the differences between Europol and Interpol in terms of their effectiveness and usefulness.
What is more, the Agency's tasks seem destined to increase, to become more complex and, in fact, insurmountable so long as the root of the problem is not tackled: on the one hand, Europe remains a social and financial Eldorado for would-be illegal immigrants, in spite of the dangers of their journey and the problems they encounter on the ground; on the other, cooperation policy, as inadequate as it is, is being threatened by the immigration of degree-holding professionals orchestrated by the EU itself. It is therefore crucial to stop the immigration suction-pump effect and the policies under way.
Lastly, I should like to stress that local associations combating illegal immigration do exist. They include, for example, Emile Bomba's ALCEC in Cameroon, and they deserve to be helped and supported.
in writing. - (PT) The European Parliament could not have marked International Migrants Day in any worse fashion than by adopting a report which advocates reinforcing 'Frontex' and which 'welcomes the adoption of the European Immigration and Asylum Pact by the European Council'.
Like 'Frontex', the inhumane 'Return Directive' is one of the central pillars of the EU's criminalising, security-focused, exploitative and elitist immigration policy.
Following its adoption by Parliament, the Transport, Telecommunications and Energy Council adopted this directive surreptitiously and without any great fanfare on 9 December, thanks to the Portuguese Government's vote in favour.
The MEPs from the Portuguese Socialist Party may well try to cover up the conduct of their party and government. The truth is that the latter voted in favour of this shameful directive in the EU Council.
It is now essential to combat this directive in its transposition process in Portugal. This means that we must denounce its inhumanity and its breach of human rights and mobilise all those who are fighting to defend the human dignity of migrants.
The Portuguese Communist Party will remain in the front line of this battle, fighting to reject the ignoble content of this directive and to ratify the UN International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families.
in writing. - (FR) In recital B of this report it is written that 'illegal immigration is a common European challenge'. Indeed, this is all the more true since, each month, illegal immigrants in search of a European Eldorado disembark on the Italian, Greek and Spanish coasts in their thousands.
In the face of this challenge which, let us not forget, is principally a product of the Schengen Agreements - which abolished the controls at the internal border of the Member States - the Union's response has been to create a European external border control agency: Frontex.
Only yesterday just a gimmick without resources, personnel or power, it would seem that, today, Frontex's remit allows it to provide its support to joint return operations and contributes in some, albeit small, way to the daily fight against illegal immigration.
We should keep in mind, however, that there is no use in closing a few gaps allowing illegal immigrants to pass through if all the EU Member States do not react as one to denounce the Schengen Agreements and to re-establish real controls at all their borders, both on land and at sea.
in writing. - (PL) Our markets are being flooded by a growing number of counterfeit products. They pose a serious problem for European enterprises, which operate legally and comply with safety standards, and which cannot compete with cheaper, counterfeit goods. What is worse, however, is that counterfeit foodstuffs, car parts, cosmetics, toys and especially medicines, also pose a real threat to the health and lives of consumers.
The current legislation contains loopholes which allow counterfeit products easy access to our markets. For example, Polish legislation contains no definition specifying the characteristics of a counterfeit medical product. Taking counterfeit medication is certainly not the same thing as using a fake perfume. If people are not aware of the problem and use counterfeit medical products, the consequences may be tragic.
in writing. - I supported the report by Mr Susta. Counterfeiting can be the destroyer of jobs, the cause of ill-health and the source of funding to international criminal gangs and terrorists. Because of this it is vital that Parliament, Council and Commission take whatever steps are necessary.
Yet multinational corporations in their search to maximise profits create a climate that encourages the production of counterfeit goods and public acceptance of the process. I will give one example. The regionalisation/zoning of DVDs sees massive price differences across regions which consumers can only access by adapting illegally their DVD players or purchasing pirate DVDs illegally, as a global single market in their product has been prevented by technological chicanery. Imagine other companies indulging their profit-seeking in similar ways across the board.
in writing. - (FR) Counterfeiting is not just a problem of respect for intellectual property rights. As the rapporteur emphasises, this phenomenon kills any incentive to be innovative, causes the disappearance of thousands of skilled and unskilled jobs in Europe, and lays the foundations of an underground economy controlled by organised crime. These illegal practices can also threaten the health and safety of consumers and cause serious environmental damage.
The problem of the quality and dangerous nature of imported goods, the counterfeiting of which only increases the risks by misleading consumers, is more widespread. The countries of origin of these goods are clearly identified, with China being ranked first. The Union even agrees at times to open up its markets to goods that do not meet the standards that it imposes on its own producers, such as, for example, chlorinated chicken, which is cheaper to produce than chickens subject to veterinary checks.
In the raft of measures proposed by the rapporteur (bilateral or multilateral agreements, cooperation with the countries of origin, cooperation between the European services concerned, and so on), there are two obvious omissions: trade sanctions against states that accept these practices, and the introduction of a generalised national and European preference system.
in writing. - (SV) The June List supports the free internal market and welcomes constructive proposals aimed at countering market-disrupting phenomena, including trademark counterfeiting.
However, both the committee's report and the alternative proposal for a resolution recommend legislation at EU level that is more far-reaching than is justified to tackle the problems caused by trademark counterfeiting.
The June List is opposed, in particular, to proposals for the coordination of the activities of the judicial and police authorities and harmonisation of the individual Member States' criminal legislation.
For these reasons, we find it necessary to vote against the report in its entirety.
in writing. - (PT) The growing importance of intellectual property rights (IPR) reflects an indisputable paradigm: the modern economy values and protects the knowledge on which it is based. Industries, regardless of their sector, very much depend on holding exclusive rights to use specific know-how. Counterfeiting is frequently condemned because the harm caused to legitimate industry has clear effects on employment, research and development. These effects are of particular concern in my country.
Having said this, the issues surrounding counterfeiting nowadays go beyond purely economic damage. The harm caused by counterfeiting has reached new boundaries: whereas previously there was counterfeit clothing, now there are fake medicinal and food products which can be harmful. The unwitting consumer does not understand the risks posed.
We must therefore fight this counterfeiting. That is why we need harsher penalties, coordination and cooperation among competent authorities and harmonisation of the legal principles applying in partner jurisdictions.
In addition to creating effective mechanisms to settle potential disputes and litigation, we now need something like the 'Anti-Counterfeiting Trade Agreement'. This is a multilateral international agreement, currently under discussion, which offers the legal innovation needed to develop efficient monitoring and punishment measures.
in writing. - (PT) The resolution adopted by the European Parliament includes concerns and proposals that we support, although we disagree with some points.
There is no doubt that combating counterfeiting should be a priority. However, despite the resolution considering that intellectual property rights, 'including geographical indications and denominations of origin, are not always protected effectively by the European Union's trading partners', it should be underlined that the EU itself is not setting an example. The Council is currently blocking a proposal for a 'made in' regulation and has not adopted any other measure aimed at applying binding rules to imports from third countries on indicating the mark of origin of products.
For our part, we will continue to promote the adoption of Community measures encouraging each country to adopt and implement measures to combat counterfeiting of trade marks and smuggling, and also specific customs checks to identify products accompanied by false declarations of origin or which infringe the rules on trade mark protection.
Each country should implement measures to protect against aggressive exports by systematically checking and monitoring imported goods and resorting to safeguard clauses whenever necessary.
in writing. - I voted in favour of this report which plays an important part in combating counterfeiting which accounts for some 7-10% of world trade, costing 500 billion euros. The aim of this report is to put forward a concrete and consistent proposal for the EU to fight against counterfeiting, a stance which I support. Whilst respecting fundamental rights such as the protection of privacy and data, it provides a framework for universal efforts to suppress counterfeiting, therefore protecting thousands of skilled workers' jobs.
in writing. - MEP Ortega proposes a means to deal with legal instruments called authentic acts. Authentic acts are principally concentrated in Member States that come from a civil law tradition where legislation provides the primary source of law, in contrast to common law traditions (e.g. Ireland and the United Kingdom) and their reliance on customary rights and privileges. In the civil law tradition an authentic act is one established by a competent public officer or a competent authority and covers not only the act, but also its content. This content ranges from financial transactions but also the realm of public records and official documents of that kind.
The motion for a Parliamentary Resolution aims to promote increased legislative intervention across Member States that possess such acts by considering their mutual recognition and application in specific areas. This proposal adds additional weight to pre-existing legislation and is of potential benefit for countries from this legal tradition.
in writing. - (FR) This report concerning the cross-border use and the recognition of authentic acts presents risks of confusion in a variety of ways.
Indeed, and above all, it should be specified that the concept of the authentic act does not exist in common law systems. In England and Wales, solicitors fulfil the role of notaries. There are also scrivener notaries. The latter cannot issue authentic acts and are only authorised to certify signatures.
In its concern to harmonise the legal professions, the Commission attaches little importance to the differences relating to the very nature of the Member States' legal systems.
Unfortunately this political will does not contribute to legal certainty as a whole.
Europe must protect the identity of its peoples and the values and traditions peculiar to each of its States. The biggest mistake would be for it to develop in a way that is detrimental to its peoples.
in writing. - (MT) This is an extremely important report and that should be considered as the basis upon which many future decisions will be built. The use of ICT in the judicial field facilitates the work of both the administration and judiciary significantly. In a Europe that is moving towards closer integration and unity, both economically and socially, we also need the necessary tools to bring us up to date with the times. The concept of e-Justice does just this.
We must not forget however, that the traditional systems that were used before also had their merits and, therefore, I believe that if the proper balance is struck we can work together in more harmonised manner for everyone's benefit. This goes especially for the judiciary, since using the e-Justice system will enable it to concentrate exclusively on its work without having to worry about the added administrative burden.
in writing. - (PT) The European Area of Justice has been developed (both through mutual recognition of legal judgments and through the creation of a culture of legal cooperation between competent authorities) in order to accompany the free movement of citizens throughout Europe.
It is estimated that around 10 million people are involved in cross-border litigation in Europe, with all the inherent challenges such as language, distance, unfamiliar legal systems and so on.
The use of information and communication technology in the administration of justice may offer new solutions, improve the functioning of justice (better accessibility and efficiency), help rationalise procedures and cut costs.
The strategy proposed in terms of e-Justice has the fundamental aim of making justice more effective throughout Europe, to the benefit of its citizens. However, the potential scope of e-Justice could be much wider, which is why the boundaries of its action must be clearly defined so that the effectiveness and credibility of the EU's actions are not called into question.
Any changes must be made gradually and according to progress in the European Area of Justice and the development of technology.
I support the request made to the Commission to prepare an Action Plan on e-Justice at European level and to create a European e-Justice portal.
in writing. - The Justice and Home Affairs (JHA) Council met in 2007 and adopted conclusions on the use of 'e-Justice'- regarding the cross border use of information and computer technology in the Justice Sector - and agreed that efforts towards creating a centralised system across the European area of freedom, security and justice should continue. As internet usage tips closer to saturation and the full impact of our information based society becomes clearer, the import of increased technologically based support of the justice sector is of clear benefit to all. However it is important to recognise that the levels of technological development across the Union are not uniform and that this opt-in element remains until such a time as development is more even, and advanced technical capacity is reached.
MEP Wallis' proposal concerns the establishment of a centralised e-Justice system which details a framework for action for the creation of a European e-Justice portal where civil, criminal and commercial matters are all regrouped, for example where criminal records, land registry deeds and insolvency registers are contained and thus accessible to Member States.
Thank you, Madam President, I have voted in favour of Mr Deva's report on development perspectives for peace-building and nation building in post-conflict situations, which calls attention to the international community's responsibility towards states, or local groups, involved in conflict. I am pleased that the amendments tabled by the Socialist Group in the European Parliament have led to a substantial improvement of the proposal, with reference to the need for greater coordination between the activities of peace-building, humanitarian aid and development in countries emerging from conflicts. I would like to draw attention to the situation of children in conflict zones, in particular those who have lost one or both of their parents. Moreover, in times of conflict, very often hospitals and schools are subject to attacks by troops. We must work to ensure that children can overcome post-conflict trauma, through cooperation with UNICEF, which is already present in many at-risk areas throughout the world, in order to secure a satisfactory education and a better future for these children.
in writing. - (SV) The June List believes that peace-building and nation building in developing countries are not matters for the EU. The responsibility for these challenges rests with the UN.
We are highly critical of all of the wordings in the report which recommend the continued development of the EU's military capacity and have therefore voted against the report.
in writing. - (PT) As it is impossible to comment on the (intentional) amalgam that this report comprises, we will concentrate on what we regard as its main objective: to downplay the interference of the EU's major powers in third countries, under cover of the 'Responsibility to Protect' concept.
While underlining the sovereignty of states, the report considers, 'however, that where governments are unable or unwilling to provide such protection then the responsibility to take appropriate action becomes the collective responsibility of the wider international community'. It then notes that such action 'should be preventive as well as reactive, and should only involve the use of coercive military force as an absolute last resort'. The language clearly does not betray the intention.
However, there can be no doubt in this respect as the report 'demands' that 'the principle of non-intervention yields to the international Responsibility to Protect' and believes that 'there are two phases of peace-building and state-building: the stabilisation phase where the emphasis is on security, law and order and provision of basic services; and the second phase of state-building which focuses on governance and the institutions which will deliver it'.
This report therefore constitutes a primer for interference and colonialism.
in writing. - (FI) I voted in favour of Mr Deva's report on development prospects for peace-building and nation building in post-conflict situations because it raised in a comprehensive way the issues that are essential for successful reconstruction. The issue is an important one as half of all countries that emerge from conflicts return to conflict within five years. Apart from the country in a situation of fragility itself, the international community is an important protagonist in the development of nation building. I believe it is especially important to consult and support local women's organisations and international networks of peace more so than before and insist on the rights and opportunities that victims of sexual violence should have to access to justice. It is also worth remembering that peace is not only the absence of war. Crucial to any successful reconstruction policy is tackling the root causes of instability by means of those socio-economic, political and cultural measures which can foster economic development and create institutional and administrative capacities.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mr Deva's report on development perspectives for peace-building and nation building in post-conflict situations. He has outlined an excellent course for what should be the ideal transition from a post-conflict situation to a return to normal social and economic life.
I believe that this should be considered in the resolution of the too numerous and violent internal conflicts, above all in relation to the role of the European and international community. I agree with Mr Deva that the route to conflict resolution is easy to delineate but more difficult to pursue in practice. That does not change the fact, however, that at least as far as the European Union is concerned, our action should be focused on serious support for countries in difficulty and entirely free from hypocritical or convenient positions.